Citation Nr: 1533961	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-16 793	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for residual limitation of motion, right shoulder impingement syndrome with rotator cuff tendinopathy prior to May 21, 2014, and greater than 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from January 1986 to July 1986 and from August 1990 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado, that continued a 10 percent disability rating for the service-connected right shoulder disability.  The Veteran timely expressed disagreement and perfected a substantive appeal.

By rating action dated in July 2014, the RO determined that the Veteran's service-connected right shoulder disability warranted an increased disability rating of 20 percent, effective as of May 21, 2014.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran had not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remained in appellate status.
 
In February 2014, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the record.

In a Report Of General Information (VA Form 27-0820) dated in May 2015, it is indicated that the Veteran requested a temporary total disability rating for his service-connected cervical spine disability based on recent surgery.  It does not appear that the Agency of Original Jurisdiction (AOJ) has adjudicated this issue.  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDING OF FACT

During the June 2015 Board hearing, prior to the promulgation of a decision in the 
appeal, the Veteran and his representative indicated a desire to withdraw from appeal the issue of entitlement to rating in excess of 10 percent for residual limitation of motion, right shoulder impingement syndrome with rotator cuff tendinopathy prior to May 21, 2014, and greater than 20 percent thereafter.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 10 percent for residual limitation of motion, right shoulder impingement syndrome with rotator cuff tendinopathy prior to May 21, 2014, and greater than 20 percent since thereafter, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (201).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn on the record at a hearing or in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  In the present case, during the June 2015 hearing, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to a rating in excess of 10 percent for residual limitation of motion, right shoulder impingement syndrome with rotator cuff tendinopathy prior to May 21, 2014, and greater than 20 percent since then.  See Board Hearing Transcript at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 10 percent for residual limitation of motion, right shoulder impingement syndrome with rotator cuff tendinopathy prior to May 21, 2014, and greater than 20 percent thereafter, is dismissed.



		
S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


